DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 03, 2022 has been entered.


Status of Claims
3.	Claims 1 and 3-12 are pending in this application.  
	Claims 1, 4, 5, 11 and 12 are currently amended.

	Claim 3 is cancelled.


Response to Arguments
Applicant’s arguments, see Remarks, filed 02/03/2022, with respect to the 35 U.S.C 102(a)(1) rejection(s) of claim(s) 1-12 under Tomioka (US PG. Pub. 2019/0384542 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Zola (US PG. Pub. 2020/0030568 A1)
Applicant’s specifically argues on pages 13-14 of the Remarks that the prior art of Tomioka fails to teach the newly amended limitations of independent claims 1, 11 and 12. “In response, Applicant has amended the independent claims to clarify the claimed embodiments and to include additional limitations. In view of the amendments, Applicant respectfully submits that Zomioka fail to disclose, inter alia,
“the information processing apparatus configured to cause a screen to be displayed on a display section of a smart speaker, wherein the information processing apparatus includes
an information acquisition section configured to acquire information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the print instruction, the information acquired including a keyword that was included in the print instruction,
a preview processing section that is configured to cause a print preview screen to be displayed on the display section of the smart speaker, the print preview screen displaying a preview of content that is determined by the acquired, the preview processing section further configured to output a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the voice intermediary apparatus is able to display the screen on the display section…”

Here, the Examiner respectfully agrees. 

However, the newly added prior art of Zola teaches in Sect. [0085] the platform can work with virtual assistants, such as Alexa from Amazon, and/or voice-enabled "smart speakers", such as Amazon Echo.  The platform may work in conjunction with Alexa as a "skill" or add-on functionality.  To this end, and by way of non-limiting example, the user can press an activation button and/or say an activation phrase "Alexa, open MapHabit" to activate and otherwise access the add-on functionality of the platform.  Since the platform may use private data and/or confidential information; the user may be prompted to do a validation check.  In this case, the user may provide a password or other form of authentication.  In further aspects, the platform may work in conjunction with additional voice-enabled products such as SIRI, Google Assistant, and the like.  The user may then be prompted to make a request, in which the user could respond with a command or say "settings" to edit the settings for the platform or language used by the platform.  In some aspects, some or all of the content may be presented to the user through the smart speaker.  In other aspects, some of the content may be presented to the user through the smart speaker and some of the content may be presented to the user using another smart device, such as mobile device, or using paper-based media, such as print-outs.  For example, in a concurrent modality presentation (CMP), a static or action picture (i.e., a visual modality) may be displayed to a user using a mobile device or print-outs while concurrently playing voice-over audio describing the static or action picture using a smart speaker.

Which directly reads on the concepts of the amended limitations which can be seen below in detail in the updated rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

6.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an information acquisition section configured to acquire information..” in claims 1 and 12.
“a preview processing section that is configured to cause a print preview screen to be displayed…” in claims 1 and 12.
“a print data transmission section configured to generate…” in claims 1 and 12.
“a storage section that is configured to store” in claim 5.
“a management information update section that is configured to update” in claim 6.
“a setting reception section configured to receive” in claim 10.

9.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 12: “an information acquisition section” corresponds to “information acquisition section 111 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the
information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124
corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in

information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, information acquisition section 111 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(b)       Claims 1 and 12: “a preview processing section” corresponds to “preview processing section 123 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 (See Applicant’s Drawing, Fig. 2, preview processing section 123 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).


(c)       Claims 1 and 12: “a print data transmission section” corresponds to “the print data transmission section 125 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the

corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in
FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management
information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, “the print data transmission section 125 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(d)       Claim 5: “a storage section” corresponds to “storage apparatus 104”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing (See Applicant’s Drawing, Fig. 2, Storage Apparatus 104 and Applicant’s Specification, Para. [0071]).

(e)       Claim 6: “a management information update section” corresponds to “the management information update section 122 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124 corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management information updating step ST2, a preview (See Applicant’s Drawing, Fig. 2, the management information update section 122 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(f)       Claim 10: “a setting reception section” corresponds to “the setting reception section 124 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the
information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124

FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management
information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, the setting reception section 124 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

10.	Dependent claims 2-4 and 7-9 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

11.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
15.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka (US PG. Pub. 2019/0384542 A1) in view of Zola (US PG. Pub. 2020/0030568 A1)

	Referring to Claim 1, Tomioka teaches a printing system (See Tomioka, Fig. 1, Print System) comprising a printing apparatus (See Tomioka, Fig. 1, Print Apparatus 104) and an information processing apparatus (See Tomioka, Figs. 1-2, Audio Control Device 101) coupled to the printing apparatus (See Tomioka, Fig. 1, Print Apparatus 104) via a network (See Tomioka, LAN AP 106, Sect. [0023], An access point (AP) 106 is, a wireless local area network (LAN) router, wherein, an apparatus connected to the AP 106 can use the Internet via the AP 106 (i.e. the audio control device 101, the printing apparatus 104, and the terminal device 105 wirelessly connect with the AP 106 in accordance with a wireless communication method of a wireless LAN conforming to the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard series.)), wherein 
the information processing apparatus (See Tomioka, Figs. 1-2, Audio Control Device 101) includes 
a print data transmission section (See Tomioka, Fig. 1, Audio Control Device Management Server 102) configured to generate print data using the content and configured to transmit the print data to the printing apparatus (See Tomioka, Fig. 8, Step S820, Sect. [0095], based on the received notification information, the management server 102 transmits screen notification information for notifying, through screen display, the user that the selected content is currently being printed by the printing apparatus 104, to the terminal device 105 associated with the first account.), and 
the printing apparatus (See Tomioka, Fig. 1, Printing Apparatus 104) configured to receive the print data and executes printing according to the print data (See Tomioka, Sect. [0097]-[0098], When printing based on a print job is completed, then in step S822, the printing apparatus 104 transmits printing completion status information indicating the completion of printing to the relay server 103…Thus, upon issuance of a speech instruction for printing to the audio control device 101 as a trigger, the printing apparatus 104 can start printing.).

Tomioka fails to explicitly teach 
the information processing apparatus configured to cause a screen to be displayed on a display section of a smart speaker, wherein
the information processing apparatus includes

	an information acquisition section configured to acquire information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the print instruction, the information acquired including a keyword that was included in the print instruction,


However, Zola teaches 
the information processing apparatus (See Zola, Fig. 1 Platform 100) configured to cause a screen to be displayed on a display section of a smart speaker (See Zola, Fig. 9, Sect. [0070]-[0071], the user may only access the first visual presentation using a smart speaker. FIG. 9 illustrates a platform page 900 depicting a screenshot of a user interface screen corresponding to an attribute element from a visual presentation relating where textual, image, video and audio information may be acquired to provide certain patient's platform use information), wherein
the information processing apparatus (See Zola, Fig. 1 Platform 100) includes
an information acquisition section configured to acquire information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the print (See Zola, Sect. [0085] lines 1-19, the platform can work with virtual assistants, such as Alexa from Amazon, and/or voice-enabled "smart speakers", such as Amazon Echo.  The platform may work in conjunction with Alexa as a "skill" or add-on functionality.  To this end, and by way of non-limiting example, the user can press an activation button and/or say an activation phrase "Alexa, open MapHabit" to activate and otherwise access the add-on functionality of the platform.  Since the platform may use private data and/or confidential information; the user may be prompted to do a validation check.  In this case, the user may provide a password or other form of authentication.  In further aspects, the platform may work in conjunction with additional voice-enabled products such as SIRI, Google Assistant, and the like.  The user may then be prompted to make a request, in which the user could respond with a command or say "settings" to edit the settings for the platform or language used by the platform.  In some aspects, some or all of the content may be presented to the user through the smart speaker.),
	a preview processing section (See Zola, Fig.  9, Platform page 900) that is configured to cause a print preview screen to be displayed on the display section of the smart speaker (See Zola, Fig. 9, Sect. [0070]-[0071], the user may only access the first visual presentation using a smart speaker. FIG. 9 illustrates a platform page 900 depicting a screenshot of a user interface screen corresponding to an attribute element from a visual presentation relating where textual, image, video and audio information may be acquired to provide certain patient's platform use information), the print preview screen displaying a preview of content that is determined by the acquired keyword, the preview processing section further configured to output a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the voice intermediary apparatus is able to display the screen on the display section (See Zola, Fig. 1, Sect. [0085] lines 19-28, The user may then be prompted to make a request, in which the user could respond with a command or say "settings" to edit the settings for the platform or language used by the platform.  In some aspects, some or all of the content may be presented to the user through the smart speaker.  In other aspects, some of the content may be presented to the user through the smart speaker and some of the content may be presented to the user using another smart device, such as mobile device, or using paper-based media, such as print-outs.  For example, in a concurrent modality presentation (CMP), a static or action picture (i.e., a visual modality) may be displayed to a user using a mobile device or print-outs while concurrently playing voice-over audio describing the static or action picture using a smart speaker.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the information processing apparatus (See Sect. [0048] of the Zola reference).  Therefore, it would have been obvious to combine Tomioka and Zola to obtain the invention as specified in claim 1.
	
Referring to Claim 2, the combination of Tomioka in view of Zola teaches the printing system according to claim 1 (See Tomioka, Fig. 1, Print System), 
wherein the keyword includes a print start keyword for starting printing of the content corresponding to the print preview screen (See Tomioka, Fig. 8, Step S801, Sect. [0074]-[0075], To use the print function from among functions executable with the printing apparatus 104 in printing service, the user utters a third wake word corresponding to the print function as a print instruction. In step S801, the audio control device 101 receives the user's voice through the microphone 204 to receive a print instruction (third wake word).), and 
(See Tomioka, Fig. 8, Steps S808-S811, Sect. [0084]-[0086], In step S809, the audio control device 101 transmits audio data based on the speech instruction received in step S808, to the management server 102 via the Internet…In step S810, the management server 102 transmits information based on the received audio data to the relay server 103…In step S811, the relay server 103 analyzes the information received in step S810 to identify the content to be printed by the print function.).

Referring to Claim 4, the combination of Tomioka in view of Zola teaches the printing system according to claim 1 (See Tomioka, Fig. 1, Print System).
Tomioka fails to explicitly teach
wherein 
the preview processing section is configured to determine that the voice intermediary apparatus is able to display the screen on the display section when the information from the voice intermediary apparatus includes display section identification information for identifying the display section, and outputs the display request to the voice intermediary apparatus.

However, Zola teaches  

the preview processing section is configured to determine that the voice intermediary apparatus is able to display the screen on the display section when the information from the voice intermediary apparatus includes display section identification information for identifying the display section, and outputs the display request to the voice intermediary apparatus (See Zola, Sect. [0085] lines 17-28, the platform may work in conjunction with additional voice-enabled products such as SIRI, Google Assistant, and the like.  The user may then be prompted to make a request, in which the user could respond with a command or say "settings" to edit the settings for the platform or language used by the platform.  In some aspects, some or all of the content may be presented to the user through the smart speaker.  In other aspects, some of the content may be presented to the user through the smart speaker and some of the content may be presented to the user using another smart device, such as mobile device, or using paper-based media, such as print-outs.  For example, in a concurrent modality presentation (CMP), a static or action picture (i.e., a visual modality) may be displayed to a user using a mobile device or print-outs while concurrently playing voice-over audio describing the static or action picture using a smart speaker.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the preview processing section is configured to determine that the voice intermediary apparatus is able to display the screen on the display section when the information from the voice (See Sect. [0048] of the Zola reference).  Therefore, it would have been obvious to combine Tomioka and Zola to obtain the invention as specified in claim 4.

	Referring to Claim 5, the combination of Tomioka in view of Zola teaches the printing system according to claim 1 (See Tomioka, Fig. 1, Print System), wherein 
the information processing apparatus further includes a storage section that is configured to store management information in which voice input/output apparatus identification information for identifying a voice input/output apparatus managed by the voice intermediary apparatus (See Tomioka, Fig. 8, Step S812, Sect. [0087], In step S812, the relay server 103 generates binary format print data for printing the printing target content and a print job for instructing the printing apparatus 104 associated with the second account to print the printing target content.  The generated print data is stored in a predetermined storage area of the relay server 103.  The generated print job includes information for acquiring the print data stored in the predetermined storage area of the relay server 103, such as the Uniform Resource Locator (URL).) and the display section identification information for identifying the display section are associated with user identification information for identifying a user (See Tomioka, Fig. 7, Step S709, Sect. [0070], In step S709, based on the received notification information, the management server 102 transmits screen notification information for notifying, through screen display, the user of functions executable with the printing apparatus 104 in the printing service, to the terminal device 105 associated with the first account.), and 
the preview processing section configured to display the print preview screen on the display section corresponding to the display section identification information (See Tomioka, Fig. 8, Step S821, Sect. [0096] lines 1-5, In step S821, based on the received screen notification information, the terminal device 105 displays on the display unit 504 a notification screen for notifying the user that the selected content is currently being printed by the printing apparatus 104.).

	Referring to Claim 6, the combination of Tomioka in view of Zola teaches the printing system according to claim 5 (See Tomioka, Fig. 1, Print System), wherein 
the information processing apparatus further includes a management information update section that is configured to update the management information based on the information from the voice intermediary apparatus (See Tomioka, Fig. 9, Sect. [0103]-[0104] and [0109], In step S902, the audio control device 101 transmits audio data based on the speech instruction received in step S901, to the management server 102 via the Internet…In step S903, the management server 102 transmits information based on the received audio data to the relay server 103…each time the relay server 103 receives the status information, the relay server 103 updates the currently retained status information and identifies the latest status of the printing apparatus 104 associated with the second account.).

	Referring to Claim 7, the combination of Tomioka in view of Zola teaches the printing system according to claim 6 (See Tomioka, Fig. 1, Print System), wherein 
the management information update section is configured to perform processing of receiving an input of the display section identification information when the display section identification information is not associated with the user identification information associated with the print instruction, and is configured to update the management information to a state where the display section identification information is associated with the user identification information when the display section identification information is input (See Tomioka, Sect. [0107] and [0109], each time the status of the printing apparatus 104 changes from the normal state (no error occurrence) to an error state, the printing apparatus 104 transmits the status information indicating that the printing apparatus 104 is in an error state to the relay server 103.  For example, each time the status of the printing apparatus 104 changes from an error state to the normal state, the printing apparatus 104 transmits the status information indicating that the printing apparatus 104 is in the normal state to the relay server 103…each time the relay server 103 receives the status information, the relay server 103 updates the currently retained status information and identifies the latest status of the printing apparatus 104 associated with the second account.).

	Referring to Claim 8, the combination of Tomioka in view of Zola teaches the printing system according to claim 5 (See Tomioka, Fig. 1, Print System), wherein 
the preview processing section is configured to output a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the display section identification information is the same as the voice input/output apparatus identification information for the user identification information associated with the print instruction (See Tomioka, Sect. [0139] lines 1-15, the audio control device 101 audibly notifies the user of a message related to the printing apparatus 104, and at the same time the terminal device 105 notifies the user of a message related to the printing apparatus 104 through a notification screen.  An audio notification enables the user, for example, to grasp a message related to the printing apparatus 104 even while the user is performing other works.  A notification through a notification screen enables the user to confirm the status of the printing apparatus 104 not only through audio notification but also through screen notification.  More specifically, for example, a message related to the printing apparatus 104 can be notified to both a user in the vicinity of the audio control device 101 and a user apart from the audio control device 101.).

	Referring to Claim 9, the combination of Tomioka in view of Zola teaches the printing system according to claim 5 (See Tomioka, Fig. 1, Print System), wherein 
(See Tomioka, Sect. [0063], In step S702, the audio control device 101 transmits audio data based on the speech instruction received in step S701, to the management server 102 via the Internet.  When transmitting audio data, the audio control device 101 may transmit the user's voice received through the microphone 204 as it is as audio data, or convert the user's voice into text data and transmit the text data as audio data.), and
the preview processing section is configured to output the display request to the voice intermediary apparatus when the display destination information indicates that the display request is output to the voice intermediary apparatus (See Tomioka, Fig. 8, Step S805, Sect. [0079], the relay server 103 transmits notification information for the audio control device 101 for audibly notifying the user of the types of contents printable by the print function, to the management server 102.  In the present embodiment, the types of contents printable by the print function are only audibly notified to the user by the audio control device 101, but the types of contents may be notified to the user through screen notification by the terminal device 105.  More specifically, the relay server 103 may further transmit notification information for the terminal device 105 for notifying, through screen display, the user of the types of contents printable by the print function).
	
Referring to Claim 10, the combination of Tomioka in view of Zola teaches the printing system according to claim 1 (See Tomioka, Fig. 1, Print System), wherein 
the information processing apparatus further includes a setting reception section configured to receive any one of a first setting for displaying the print preview screen and a second setting for not displaying the print preview screen (See Tomioka, Fig. 9, Step S909, Sect. [0116], In step S909, based on the received notification information, the management server 102 transmits screen notification information for notifying, through screen display, the user of the status of the printing apparatus 104, to the terminal device 105 associated with the first account.  Step S909 may be executed before step S907.), and 
the preview processing section is configured to display the print preview screen on the display section when the first setting is received, and is configured to not display the print preview screen on the display section when the second setting is received (See Tomioka, Fig. 11, Sect. [0125] lines 23-40, in FIG. 11, for each error state notified, a message for notifying the user of the error state is defined.  The notification information for the terminal device 105 is notification information used by the printing apparatus 104 to display a notification screen including the target message.  The target message may include not only a message for notifying the user of an error state of the printing apparatus 104 but also a message for resolving the error state of the printing apparatus 104.  For example, a message uttered by the audio control device 101 may differ from a message displayed by the terminal device 105; in particular, the message displayed by the terminal device 105 may include a message for resolving the error state of the printing apparatus 104 that is not included in the message uttered by the audio control device 101.  Then, the processing proceeds to step S1009.).

	Referring to Claim 11, Tomioka teaches a printing method using a printing apparatus (See Tomioka, Figs. 7-9, Method Flowcharts,Sect. [0073], FIG. 8 is a sequence diagram illustrating the print processing using the audio control device 101.  Processing performed by each apparatus in this sequence is implemented when the CPU of the apparatus executes a program stored in the ROM of the apparatus.  Processing performed by each apparatus in this sequence is assumed to be performed in a state where the printing service execution processing described above with reference to FIG. 7 is completed and where the user is aware of functions executable with the printing apparatus 104 in the printing service., See Also Fig. 9), an information processing apparatus coupled to the printing apparatus via a network (See Tomioka, LAN AP 106, Sect. [0023], An access point (AP) 106 is, a wireless local area network (LAN) router, wherein, an apparatus connected to the AP 106 can use the Internet via the AP 106 (i.e. the audio control device 101, the printing apparatus 104, and the terminal device 105 wirelessly connect with the AP 106 in accordance with a wireless communication method of a wireless LAN conforming to the Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard series.)), the method comprising:
an information acquiring step in the information processing apparatus, of acquiring information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the (See Tomioka, Fig. 7, Sect. [0061]-0062], the user utters a first wake word corresponding to the audio control device 101 in the vicinity of the audio control device 101.  Then, the audio control device 101 enters a mode for receiving a speech instruction from the user.  Then, the user utters a second wake word as a printing service execution instruction for executing the registered printing service. In step S701, the audio control device 101 receives the user's voice through the microphone 204 to receive a printing service execution instruction (second wake word).), the information acquired including a keyword (Third Wake word), the information acquired including a keyword that was included in the print instruction (This element is interpreted under 35 U.S.C. 112 (f) By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1…The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1 (Applicant Spec. Para [0071])) (See Tomioka, Fig. 8, Step S801, Sect. [0075], In step S801, the audio control device 101 receives the user's voice through the microphone 204 to receive a print instruction (third wake word));
a print data generating step of generating print data using the content (This element is interpreted under 35 U.S.C. 112 (f) By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1…The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1 (Applicant Spec. Para [0071])) (See Tomioka, Fig. 8, Sect. S812, Sect. [0087], In step S812, the relay server 103 generates binary format print data for printing the printing target content and a print job for instructing the printing apparatus 104 associated with the second account to print the printing target content.  The generated print data is stored in a predetermined storage area of the relay server 103.  The generated print job includes information for acquiring the print data stored in the predetermined storage area of the relay server 103, such as the Uniform Resource Locator (URL).);
a print data transmitting step of transmitting the generated print data to the printing apparatus from the information processing apparatus (This element is interpreted under 35 U.S.C. 112 (f) By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1…The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1 (Applicant Spec. Para [0071])) (See Tomioka, Fig. 8, Step S820, Sect. [0095], based on the received notification information, the management server 102 transmits screen notification information for notifying, through screen display, the user that the selected content is currently being printed by the printing apparatus 104, to the terminal device 105 associated with the first account.); and
a printing step of executing printing in the printing apparatus according to the transmitted print data (This element is interpreted under 35 U.S.C. 112 (f) By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1…The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1 (Applicant Spec. Para [0071])) (See Tomioka, Sect. [0097]-[0098], When printing based on a print job is completed, then in step S822, the printing apparatus 104 transmits printing completion status information indicating the completion of printing to the relay server 103…Thus, upon issuance of a speech instruction for printing to the audio control device 101 as a trigger, the printing apparatus 104 can start printing.).

Tomioka fails to explicitly teach 
the information processing apparatus causing a screen to be displayed on a display section of a smart speaker, the method comprising

a preview processing step of causing a print preview screen to be displayed on the display section of the smart speaker, the print preview screen displaying a preview of content that is determined by the acquired keyword, the preview processing step further including outputting, by the information processing apparatus, a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the voice intermediary apparatus is able to display the screen on the display section.

However, Zola teaches 
the information processing apparatus (See Zola, Fig. 1 Platform 100) causing a screen to be displayed on a display section of a smart speaker (See Fig. 9, Sect. [0070]-[0071], the user may only access the first visual presentation using a smart speaker. FIG. 9 illustrates a platform page 900 depicting a screenshot of a user interface screen corresponding to an attribute element from a visual presentation relating where textual, image, video and audio information may be acquired to provide certain patient's platform use information), the method comprising
an information acquisition step in the information processing apparatus, of acquiring information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the print instruction, the information acquired including a keyword that was included in the print instruction (This element is interpreted under 35 U.S.C. 112 (f) By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1…The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1 (Applicant Spec. Para [0071])) (See Zola, Sect. [0085] lines 1-19, the platform can work with virtual assistants, such as Alexa from Amazon, and/or voice-enabled "smart speakers", such as Amazon Echo.  The platform may work in conjunction with Alexa as a "skill" or add-on functionality.  To this end, and by way of non-limiting example, the user can press an activation button and/or say an activation phrase "Alexa, open MapHabit" to activate and otherwise access the add-on functionality of the platform.  Since the platform may use private data and/or confidential information; the user may be prompted to do a validation check.  In this case, the user may provide a password or other form of authentication.  In further aspects, the platform may work in conjunction with additional voice-enabled products such as SIRI, Google Assistant, and the like.  The user may then be prompted to make a request, in which the user could respond with a command or say "settings" to edit the settings for the platform or language used by the platform.  In some aspects, some or all of the content may be presented to the user through the smart speaker.),
a preview processing step of causing a print preview screen to be displayed on the display section of the smart speaker (This element is interpreted under 35 U.S.C. 112 (f) By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1…The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1 (Applicant Spec. Para [0071])) (See Zola, Fig. 9, Sect. [0070]-[0071], the user may only access the first visual presentation using a smart speaker. FIG. 9 illustrates a platform page 900 depicting a screenshot of a user interface screen corresponding to an attribute element from a visual presentation relating where textual, image, video and audio information may be acquired to provide certain patient's platform use information), the print preview screen displaying a preview of content that is determined by the acquired keyword, the preview processing step further including outputting, by the information processing apparatus, a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the voice intermediary apparatus is able to display the screen on the display section (See Zola, Fig. 1, Sect. [0085] lines 19-28, The user may then be prompted to make a request, in which the user could respond with a command or say "settings" to edit the settings for the platform or language used by the platform.  In some aspects, some or all of the content may be presented to the user through the smart speaker.  In other aspects, some of the content may be presented to the user through the smart speaker and some of the content may be presented to the user using another smart device, such as mobile device, or using paper-based media, such as print-outs.  For example, in a concurrent modality presentation (CMP), a static or action picture (i.e., a visual modality) may be displayed to a user using a mobile device or print-outs while concurrently playing voice-over audio describing the static or action picture using a smart speaker.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate the information processing apparatus causing a screen to be displayed on a display section of a smart speaker, the method comprising: an information acquisition step in the information processing apparatus, of acquiring information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the print instruction, the information acquired including a keyword that was included in the print instruction, a preview processing step of causing a print preview screen to be displayed on the display section of the smart speaker, the print preview screen displaying a preview of content that is determined by the acquired keyword, the preview processing step further including outputting, by the information processing apparatus, a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the voice intermediary apparatus is able to display the screen on the display section.  The motivation for doing so would have been to provide methods and systems for dynamically adjusting or modifying the platform, such as visual presentations, based on user characteristics and behavior (See Sect. [0048] of the Zola reference).  Therefore, it would have been obvious to combine Tomioka and Zola to obtain the invention as specified in claim 11.


	Referring to Claim 12, arguments analogous to claim 1 are applicable herein.   Thus, the apparatus of claim 12 is rejected for the same reasons discussed in the rejection of claim 1.
Cited Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schwent et al. (US PG. Pub. 2020/0128495 A1) discloses A communication device, method, and computer program product provide communication quality mitigation in response to an intermodulation product resulting from concurrent transmission by first and second transmitters of a communication device.  A controller is communicatively coupled to the first and second transmitters and executes an intermodulation mitigation utility that enables the communication device to monitor transmission characteristics of first and second transmitters of the communication device.  The controller determines whether concurrent transmissions by the first and second transmitters create an intermodulation product having a power level at one or more frequencies that exceeds an intermodulation threshold for at least one of: (i) spurious emissions to a thirty-party receiver; and (ii) desensing a receiver of the communication device.  Controller enables communication device to perform reduced transmit power mode that reduces the power level of the intermodulation product to not exceed the intermodulation threshold and performs communication quality mitigation.


Conclusion                                                                                                                                                                                                                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677